DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tie rods and plug attachment points (of claims 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Severin et al (WO2005018793A1) in view of Young (US Patent No. 4,842,511).
Regarding claim 1:
	Severin teaches a furnace tunnel assembly system (8) comprising: a plurality of interlocking refractory blocks (13) adapted to form a longitudinal wall of a flue gas flow channel in a firebox (1, see figure 4); at least some of the blocks comprising ports (12) integrally formed therein, wherein the ports are arranged in regular rows and columns (see figure 5); and wherein some of the ports comprise flow passages for the flue gas to enter the flow channel from the firebox. 
	Severin fails to disclose inserts for the ports, wherein at least some of the inserts comprise plugs comprising imperforate plates having a profile matching the ports to inhibit flue gas entry from the firebox to the flow channel.
	Young teaches a furnace wall made of refractory blocks with flow passages (82) for flue gas (bricks of fluewall 32) similar to Severin including inserts (87) for the ports (82), wherein at least some of the inserts comprise plugs (87) comprising imperforate plates (see figure 7 where the plug is plate-like, and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Severin with the teachings of Young to include plugs in order to stop the flow of gases at selected points during operation of the furnace (see Young column 7, lines 16-24).

Regarding claim 19:
	Severin modified above teaches a furnace comprising a firebox and a furnace tunnel assembled from the furnace tunnel assembly system of claim 1 (see claim 1 addressed above). 

Regarding claim 21:
	Severin modified above teaches a method comprising assembling a furnace tunnel from the blocks and inserts of claim 1 (see claim 1 addressed above where this furnace must inherently have been assembled). 

Regarding claim 23:
	Severin modified above teaches a method comprising: positioning a plurality of interlocking refractory blocks to form a longitudinal wall of a flue gas flow channel in a firebox, wherein at least some of the blocks comprising ports integrally formed therein; arranging the ports in regular rows and columns; .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Severin in view of Young as applied to claim 1 above, and further in view of Hall (US Patent No. 1,773,729).
Regarding claims 2 and 3:
	Severin modified above teaches all of the above except tie rods, wherein some of the plugs provide attachment points for the tie rods. 
	Hall teaches a refractory furnace wall similar to Severin including tie rods (42) wherein some inserts (40) provide attachment points for the tie rods (see page 2, line 61- line 69).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Severin with the teachings of Hall to include tie rods in order to secure the furnace to a frame for added strength and form retention.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Severin in view of Young as applied to claim 1 above, and further in view of Hanks et al (US Patent No. 2,028,326).
Regarding claim 4:

	Hanks teaches a furnace similar to Severin including at least some of the flow passages (28) have a relatively different flow conductivity than at least some of the other flow passages (see figure 2); and wherein the different flow conductivities are provided to control flue gas entry into the flow channel (see page 2, lines 11-20).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Severin with the teachings of Hanks to include varying flow conductivities in order to ensure an even distribution of heat throughout the length of the furnace.

Regarding claim 10:
	Severin modified above teaches the ports are disposed in a plurality of intervals comprising a near interval (interval of top and bottom ports 28, of Hanks as modified above, closest to the open end by 29) adjacent to an open end of the flow channel, a far interval (furthest pair of top and bottom ports 28 of Hanks as modified above) spaced away from the open end, and a plurality of intermediate intervals between the near and far intervals (see figure 2 of Hanks as modified above), wherein the flow passages through the ports provide the far interval with an overall cross sectional flow area greater than the overall cross sectional flow 
	Severin modified above fails to explicitly disclose a mass flow rate of the flue gas through each interval is no more than 2% greater or less than an overall average of the mass flow rate through the intervals, however the examiner notes that it would have been obvious to one having ordinary skill in the art at the time of effective filing to have the mass flow rate be no more than 2% greater than the average, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Severin in view of Young and Hanks as applied to claims 4 and 1 above respectively, and further in view of Collins (US Patent No. 8,439,102).
Regarding claim 5:	Severin modified above teaches all of the above except some of the inserts comprise perforated plates having a profile matching the ports. 
	Collins teaches refractory ports for exhaust gas similar to Severin including perforated plates (100) having a profile matching the ports (see figure 5).


Regarding claim 6:
	Severin modified above teaches wherein the perforations in some of the perforated plates have a cross-sectional flow area that is greater with respect to the perforations of some of the other perforated plates (see Collins as modified above figures 8A-8C). 

Regarding claim 7:
	Severin modified above teaches wherein the perforated plates comprise sets of a plurality of the perforated plates, wherein the perforations within each set of perforated plates have a uniform cross-sectional flow area that differs with respect to the other one or more sets of perforated plates (as modified above instead of the ports as in Hanks and Severin there would be inserts of different sizes to line up with the vary flow conductivities as taught by Hanks, giving different sizes for different sets). 

Regarding claim 8:


Regarding claim 9:
	See claim 10 addressed above.
 
Regarding claim 11. 
	See claims 5, 7 and 10 addressed above. 

Regarding claim 12:
	See claim 7 addressed above. 

Regarding claim 13:
	See claim 7 addressed above. 

Regarding claim 14:


Regarding claim 15:
	Severin modified above teaches wherein the ports are arranged in a triangular pattern or a square pattern (see figure 2 of Hanks as modified above). 

Claims 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Severin in view of Young and Collins.
Regarding claim 16:
	Severin teaches a furnace tunnel assembly system comprising: a plurality of interlocking refractory blocks (13) adapted to form a longitudinal wall of a flue gas flow channel in a firebox (1); at least some of the blocks comprising ports (12) formed therein, wherein the ports are arranged in regular rows and columns (see figure 5).
	Severin fails to disclose respective inserts for the ports, wherein at least some of the inserts comprise plugs comprising imperforate plates, and wherein some of the inserts comprise perforated plates. 
	Young teaches a furnace wall made of refractory blocks with flow passages (82) for flue gas (bricks of fluewall 32) similar to Severin including inserts (87) for the ports (82), wherein at least some of the inserts comprise plugs (87) comprising imperforate plates (see figure 7 where the plug is plate-like, and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Severin with the teachings of Young to include plugs in order to stop the flow of gases at selected points during operation of the furnace (see Young column 7, lines 16-24).
	Collins teaches refractory ports for exhaust gas similar to Severin including perforated plates (100) having a profile matching the ports (see figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Severin with the teachings of Collins to include the inserts in order to allow the user to decide the direction and velocity of the exhaust gas and to be able to easily and readily change it should the need arise.

Regarding claim 20:
	See claim 16 addressed above. 

Regarding claim 22:
	See claim 16 addressed above. 

s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Severin in view of Young and Collins as applied to claim 16 above, and further in view of Hanks.
Regarding claim 17:
	Severin modified above teaches all of the above except wherein the ports are disposed in a plurality of intervals comprising a near interval adjacent to an open end of the flow channel, a far interval spaced away from the open end, and a plurality of intermediate intervals between the near and far intervals, wherein the perforations provide the far interval with an overall cross sectional flow area greater than the overall cross sectional flow area of the near interval, and wherein the overall cross sectional flow areas of the respective intermediate intervals increase successively from the near interval to the far interval. 
	Hanks teaches the ports are disposed in a plurality of intervals comprising a near interval (interval of top and bottom ports 28, closest to the open end by 29) adjacent to an open end of the flow channel, a far interval (furthest pair of top and bottom ports 28) spaced away from the open end, and a plurality of intermediate intervals between the near and far intervals (see figure 2), wherein the openings provide the far interval with an overall cross sectional flow area greater than the overall cross sectional flow area of the near interval (see figure 2), and wherein the overall cross sectional flow areas of the respective intermediate intervals increase successively from the near interval to the far interval (see figure 2).


Regarding claim 18:
	See claim 10 addressed above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komori et al (US PG Pub. No. 2005/0016140) - plug 22 in refractory brick.
Richards (US Patent No. 4,487,621) - plug 22 in refractory brick fluewall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762